Citation Nr: 1635537	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to an initial, compensable rating for tendinopathy of the left adductor longus muscle.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

This appeal to the Board of Veteran' Appeals (Board) arose from January 2012 and May 2013 rating decisions.  

In a January 2012 rating decision, the RO awarded service connection for tendinopathy of the left adductor longus muscle, assigning an initial noncomepensable rating, effective Jun 24, 2011; but denied reopening the claim for service connection for bilateral hearing loss.  In March 2012, the Veteran filed a notice of disagreement (NOD) with respect to the initial rating assigned and the denial of reopening the claim for service connection.

In a March 2013 rating decision, the RO denied service connection for a lumbar spine disability.  In June 2013, the Veteran filed an NOD.  A statement of the case (SOC) that addressed all issues on appeal was issued in March 2014.  In April 2014, Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In August 2015, a supplemental SOC (SSOC) was issued.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1973 to September 1979.

2.  On August [redacted], 2016, prior to the promulgation of a decision by the Board in this case, the Veteran died.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellan's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2015).


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


